
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24


LOGO [g49060.jpg]


Security Agreement


        As of August 29, 2002, for value received, the undersigned ("Debtor")
pledges, assigns and grants to Comerica Bank-California ("Bank"), a California
banking corporation, whose address is 333 West Santa Clara Street, San Jose, CA
95113, Attention: Commercial Loan Documentation, Mail Code 4770, a continuing
security interest and lien (any pledge, assignment, security interest or other
lien arising hereunder is sometimes referred to herein as a "security interest")
in the collateral (as defined below) to secure payment when due, whether by
stated maturity, demand acceleration or otherwise, of all existing and future
indebtedness ("Indebtedness") to the Bank
of                                                 ("Borrower") and/or Debtor.
Indebtedness includes without limit any and all obligations or liabilities of
the Borrower and/or Debtor to the Bank, whether absolute or contingent, direct
or indirect, voluntary or involuntary, liquidated or unliquidated, joint or
several, known or unknown; any and all obligations or liabilities for which the
Borrower and/or Debtor would otherwise be liable to the Bank were it not for the
invalidity or unenforceability of them by reason of any bankruptcy, insolvency
or other law, or for any other reason; any and all amendments, modifications,
renewals and/or extensions of any of the above; all costs incurred by Bank in
establishing, determining, continuing, or defending the validity or priority of
its security interest, or in pursuing its rights and remedies under this
Agreement or under any other agreement between Bank and Borrower and/or Debtor
or in connection with any proceeding involving Bank as a result of any financial
accommodation to Borrower and/or Debtor; and all other costs of collecting
Indebtedness, including without limit reasonable attorney fees. Debtor agrees to
pay Bank all such costs incurred by the Bank, immediately upon demand, and until
paid all costs shall bear interest at the highest per annum rate applicable to
any of the Indebtedness, but not in excess of the maximum rate permitted by law.
Any reference in this Agreement to attorney fees shall be deemed a reference to
reasonable fees, costs, and expenses of both in-house and outside counsel and
paralegals, whether inside or outside counsel is used, whether or not a suit or
action is instituted, and to court costs if a suit or action is instituted, and
whether attorney fees or court costs are incurred at the trial court level, on
appeal, in a bankruptcy, administrative or probate proceeding or otherwise.
Debtor further covenants, agrees and represents as follows:

1.Collateral shall mean all of the following property Debtor now or later owns
or has an interest in, wherever located:

•all Accounts Receivable (for purposes of this Agreement, "Accounts Receivable"
consists of all accounts, general intangibles, chattel paper (including without
limit electronic chattel paper and tangible chattel paper),contract rights,
deposit accounts, documents, instruments and rights to payment evidenced by
chattel paper, documents or instruments health care insurance receivables,
commercial tort claims, letters of credit, letter of credit rights, supporting
obligations, and rights to payment for money or funds advanced or sold),

•all Inventory,

•all Equipment and Fixtures,

•all Software (for purposes of this Agreement "Software" consists of all
(i) computer programs and supporting information provided in connection with a
transaction relating to the program, and (ii) computer programs embedded in
goods and any supporting information provided in connection with a transaction
relating to the program whether or not the program is associated with the goods
in such a manner that it customarily is considered part of the goods, and
whether or not, by becoming the owner of the goods, a person acquires a right to
use the program in connection with the goods,

1

--------------------------------------------------------------------------------

and whether or not the program is embedded in goods that consist solely of the
medium in which the program is embedded),

•specific items listed below and/or on attached Schedule A, if any, is/are also
included in Collateral:

•all goods, instruments, documents, policies and certificates of insurance,
deposits, money or other property (except real property which is not a fixture)
which are now or later in possession of Bank, or as to which Bank now or later
controls possession by documents or otherwise, and

•all additions, attachments, accessions, parts, replacements, substitutions,
renewals, interest, dividends distributions, rights of any kind (including but
not limited to stock splits, stock rights, voting and preferential rights),
products, and proceeds of or pertaining to the above including, without limit,
cash or other property which were proceeds and are recovered by a bankruptcy
trustee or otherwise as a preferential transfer by Debtor.

        In the definition of Collateral, a reference to a type of collateral
shall not be limited by a separate reference more specific or narrower type of
that collateral.

2.Warranties, Covenants and Agreements. Debtor warrants, covenants and agrees as
follows:

2.1Debtor shall furnish to Bank, in form and at intervals as Bank may reasonably
request, any information Bank may reasonably request and allow Bank to examine,
inspect, and copy any of Debtor's financial books and records. Debtor shall, at
the request of Bank, mark its records and the Collateral to clearly indicate the
security interest of Bank under this Agreement.

2.2At the time any Collateral becomes, or is represented to be, subject to a
security interest in favor of Bank Debtor shall be deemed to have warranted that
(a) Debtor is the lawful owner of the Collateral and has the right and authority
to subject it to a security interest granted to Bank; (b) none of the Collateral
is subject to any security interest other than a Permitted Lien (as defined in
that certain Business Loan Agreement of even date herewith executed by Debtor as
Borrower) or that in favor of Bank; (c) there are no financing statements on
file, other than in favor of Bank or with respect to Permitted Liens; and (d) no
person, other than Bank, has possession or control (as defined in the Uniform
Commercial Code) of any Collateral of such nature that perfection of a security
interest may be accomplished by control.

2.3Debtor will keep the Collateral free at all times from all claims, liens,
security interests and encumbrances other than those in favor of Bank and any
Permitted Liens. Debtor will not, without the prior written consent of Bank,
sell, transfer or lease, or permit to be sold, transferred or leased, any or all
of the Collateral in excess of $1,000,000 in any one (1) fiscal year, except
(where Inventory is pledged as Collateral) for Inventory in the ordinary course
of its business and except for sales of Debtor's Assets not in the ordinary
course of business that do not exceed $1,000,000 in the aggregate in any one
fiscal year. Bank or its representatives may at all reasonable times inspect the
Collateral and may enter upon all premises where the Collateral is kept or might
be located.

2.4Debtor will do all acts and will execute or cause to be executed all writings
reasonably requested by Bank to establish, maintain and continue an exclusive,
perfected and first security interest of Bank in the Collateral, except with
respect to Permitted Liens. Debtor agrees that Bank has no obligation to acquire
or perfect any lien on or security interest in any asset(s), whether realty or
personalty, to secure payment of the Indebtedness, and Debtor is not relying
upon assets in which the Bank may have a lien or security interest for payment
of the indebtedness.

2.5Debtor will pay within the time that they can be paid without interest or
penalty all taxes, assessments and similar charges which at any time are or may
become a lien, charge, or encumbrance upon any Collateral, except to the extent
contested in good faith by

2

--------------------------------------------------------------------------------

appropriated proceedings and reserved on Borrower's books to the extent required
by generally accepted accounting practice and deemed adequate by Borrower. If
Debtor fails to pay any of these taxes, assessments, or other charges in the
time provided above, Bank has the option (but not the obligation) to do so and
Debtor agrees to repay all amounts so expended by Bank immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by Bank on any Indebtedness.

2.6Debtor will keep the Collateral in good condition and will protect it from
loss, damage, or deterioration from any cause. Debtor has and will maintain at
all times (a) with respect to the Collateral, insurance under an "all risk"
policy against fire and other risks customarily insured against, and (b) public
liability insurance and other insurance as may be required by law or reasonably
required by Bank, all of which insurance shall be in amount, form and content,
and written by companies as may be reasonably satisfactory to Bank, containing a
lender's loss payable endorsement acceptable to Bank. Debtor will deliver to
Bank promptly upon request evidence satisfactory to Bank that the required
insurance has been procured. If Debtor fails to maintain satisfactory insurance
Bank has the option (but not the obligation) to do so and Debtor agrees to repay
all amounts so expended by Bank immediately upon demand, together with interest
at the highest lawful default rate which could be charged by Bank on any
Indebtedness.

2.7On each occasion on which Debtor evidences to Bank the account balances on
and the nature and extent of the Accounts Receivable, Debtor shall be deemed to
have warranted that except as otherwise indicated (a) each of those Accounts
Receivable is valid and enforceable without performance by Debtor of any act;
(b) each of those account balances are in fact owing, (c) there are no setoffs,
recoupments, credits, contra accounts, counterclaims or defenses against any of
those Accounts Receivable, (d) as to any Accounts Receivable represented by a
note, trade acceptance, draft or other instrument or by any chattel paper or
document, the same have been endorsed and/or delivered by Debtor to Bank,
(e) Debtor has not received with respect to any Account Receivable, any notice
of the death of the related account debtor, nor of the dissolution, liquidation,
termination of existence, insolvency, business failure, appointment of a
receiver for, assignment for the benefit of creditors by, or filing of a
petition in bankruptcy by or against, the account debtor, and (f) as to each
Account Receivable, except as may be expressly permitted by Bank to the contrary
in another document, the account debtor is not an affiliate of Debtor. Debtor
will do all acts and will execute all writings reasonably requested by Bank to
perform, enforce performance of, and collect all Accounts Receivable. Debtor
shall neither make nor permit any modification, compromise or substitution for
Account Receivables greater than 10% of Debtor's total Accounts Receivable
without the prior written consent of Bank. Debtor shall, at Bank's request,
arrange for verification of Accounts Receivable directly with account debtors or
by other methods acceptable to Bank.

2.8Debtor at all times shall be in material compliance with all applicable laws,
including without limit any laws, ordinances, directives, orders, statutes, or
regulations an object of which is to regulate or improve health, safety, or the
environment ("Environmental Laws").

2.9If Bank, acting in its sole discretion, redelivers Collateral to Debtor or
Debtor's designee for the purpose of (a) the ultimate sale or exchange thereof;
or (b) presentation, collection, renewal, or registration of transfer thereof;
or (c) loading, unloading, storing, shipping, transshipping, manufacturing,
processing or otherwise dealing with it preliminary to sale or exchange; such
redelivery shall be in trust for the benefit of Bank and shall not constitute a
release of Bank's security interest in it or in the proceeds or products of it
unless Bank specifically so agrees in writing. If Debtor requests any such
redelivery, Debtor will deliver with such request a duty executed financing
statement in form and substance satisfactory to

3

--------------------------------------------------------------------------------

Bank. Any proceeds of Collateral coming into Debtor's possession as a result of
any such redelivery shall be held in trust for Bank and immediately delivered to
Bank for application on the Indebtedness. Bank may (in its sole discretion)
deliver any or all of the Collateral to Debtor, and such delivery by Bank shall
discharge Bank from all liability or responsibility for such Collateral. Upon
the occurrence and during the continuance of an Event of Default, Bank, at its
option, may require delivery of any Collateral to Bank at any time with such
endorsements or assignments of the Collateral as Bank may request.

2.10At any time and without notice, Bank may, as to Collateral other than
Equipment, Fixtures or Inventory, (a) cause any or all of such Collateral to be
transferred to its name or to the name of its nominees; (b) receive or collect
by legal proceedings or otherwise all dividends, interest, principal payments
and other sums and all other distributions at any time payable or receivable on
account of such Collateral, and hold the same as Collateral or apply the same to
the Indebtedness, the manner and distribution of the application to be in the
sole discretion of Bank; (c) enter into any extension, subordination,
reorganization, deposit, merger or consolidation agreement or any other
agreement relating to or affecting such Collateral, and deposit or surrender
control of such Collateral, and accept other property in exchange for such
Collateral and hold or apply the property or money so received pursuant to this
Agreement; and (d) take such actions in its own name or in Debtor's name as
Bank, in its sole discretion, deems necessary or appropriate to establish
exclusive control (as defined in the Uniform Commercial Code) over any
Collateral of such nature that perfection of the Bank's security interest may be
accomplished by control.

2.11Bank may assign any of the Indebtedness and deliver any or all of the
Collateral to its assignee, who then shall have with respect to Collateral so
delivered all the rights and powers of Bank under this Agreement, and after that
Bank shall be fully discharged from all liability and responsibility with
respect to Collateral so delivered.

2.12Debtor delivers this Agreement based solely on Debtor's independent
investigation of (or decision not to investigate) the financial condition of
Borrower and is not relying on any information furnished by Bank. Debtor assumes
full responsibility for obtaining any further information concerning the
Borrower's financial condition, the status of the Indebtedness or any other
matter which the undersigned may deem necessary or appropriate now or later.
Debtor waives any duty on the part of Bank, and agrees that Debtor is not
relying upon nor expecting Bank to disclose to Debtor any fact now or later
known by Bank, whether relating to the operations or condition of Borrower, the
existence, liabilities or financial condition of any guarantor of the
Indebtedness, the occurrence of any default with respect to the Indebtedness, or
otherwise, notwithstanding any effect such fact may have upon Debtor's risk or
Debtor's rights against Borrower. Debtor knowingly accepts the full range of
risk encompassed in this Agreement, which risk includes without limit the
possibility that Borrower may incur Indebtedness to Bank after the financial
condition of Borrower, or Borrower's ability to pay debts as they mature, has
deteriorated.

2.13Debtor shall defend, indemnify and hold harmless Bank, its employees,
agents, shareholders, affiliates, officers, and directors from and against any
and all claims, damages, fines, expenses, liabilities or causes of action of
whatever kind, including without limit reasonable consultant fees, legal
expenses, and attorney fees, suffered by any of them as a direct or indirect
result of any actual or asserted violation of any law by Debtor, including,
without limit, Environmental Laws, or of any remediation relating to any
property required by any law, including without limit Environmental Laws,
INCLUDING ANY CLAIMS, DAMAGES, FINES, EXPENSES, LIABILITIES OR CAUSES OF ACTION
OF WHATEVER KIND RESULTING FROM BANK'S OWN NEGLIGENCE, except and to the extent
(but only to the extent) caused by Bank's gross negligence or wilful misconduct.

4

--------------------------------------------------------------------------------



3.Collection of Proceeds.

3.1Debtor agrees to collect and enforce payment of all Collateral until Bank
shall direct Debtor to the contrary. Immediately upon notice, after the
occurrence and during the continuance of an Event of Default, to Debtor by Bank
and at all times after that, Debtor agrees to fully and promptly cooperate and
assist Bank in the collection and enforcement of all Collateral and to hold in
trust for Bank all payments received in connection with Collateral and from the
sale, lease or other disposition of any Collateral, all rights by way of
suretyship or guaranty and all rights in the nature of a lien or security
interest which Debtor now or later has regarding Collateral. Immediately upon
and after such notice, Debtor agrees to (a) endorse to Bank and immediately
deliver to Bank all payments received on Collateral or from the sale, lease or
other disposition of any Collateral or arising from any other rights or
interests of Debtor in the Collateral, in the form received by Debtor without
commingling with any other funds, and (b) immediately deliver to Bank all
property in Debtor's possession or later coming into Debtor's possession through
enforcement of Debtor's rights or interests in the Collateral. Debtor
irrevocably authorizes Bank or any Bank employee or agent to endorse the name of
Debtor upon any checks or other items which are received in payment for any
Collateral, and to do any and all things necessary in order to reduce these
items to money. Bank shall have no duty as to the collection or protection of
Collateral or the proceeds of it, nor as to the preservation of any related
rights, beyond the use of reasonable care in the custody and preservation of
Collateral in the possession of Bank. Debtor agrees to take all steps necessary
to preserve rights against prior parties with respect to the Collateral. Nothing
in this Section 3.1 shall be deemed a consent by Bank to any sale, lease or
other disposition of any Collateral.

3.2Debtor agrees that immediately upon Bank's request, upon the occurrence and
during the continuance of an Event of Default the indebtedness shall be on a
"remittance basis" as follows: Debtor shall at its sole expense establish and
maintain (and Bank at Bank's option, may establish and maintain at Debtor's
expense): (a) an United States Post Office lock box (the "Lock Box"), to which
Bank shall have exclusive access and control. Debtor expressly authorizes Bank,
from time to time, to remove contents from the Lock Box, for disposition in
accordance with this Agreement. Debtor agrees to notify all account debtors and
other parties obligated to Debtor that all payments made to Debtor (other than
payments by electronic funds transfer) shall be remitted, for the credit of
Debtor, to the Lock Box, and Debtor shall include a like statement on all
invoices; and (b) a non-interest bearing deposit account with Bank which shall
be titled as designated by Bank (the "Cash Collateral Account") to which Bank
shall have exclusive access and control. Debtor agrees to notify all account
debtors and other parties obligated to Debtor that all payments made to Debtor
by electronic funds transfer shall be remitted to the Cash Collateral Account,
and Debtor, at Bank's request, shall include a like statement on all invoices.
Debtor shall execute all documents and authorizations as required by Bank to
establish and maintain the Lock Box and the Cash Collateral Account.

3.3All items or amounts which are remitted to the Lock Box, to the Cash
Collateral Account, or otherwise delivered by or for the benefit of Debtor to
Bank on account of partial or full payment of, or with respect to, any
Collateral shalt, at Bank's option, (a) be applied to the payment of the
Indebtedness, whether then due or not, in such order or at such time of
application as Bank may determine in its sole discretion, or, (b) be deposited
to the Cash Collateral Account. Debtor agrees that Bank shall not be liable for
any loss or damage which Debtor may suffer as a result of Bank's processing of
items or its exercise of any other rights or remedies under this Agreement,
including without limitation indirect, special or consequential damages, loss of
revenues or profits, or any claim, demand or action by any third party arising
out of or in connection with the processing of items or the exercise of any

5

--------------------------------------------------------------------------------

other rights or remedies under this Agreement. Debtor agrees to indemnify and
hold Bank harmless from and against all such third party claims, demands or
actions, and all related expenses or liabilities, including, without limitation,
attorney's fees and INCLUDING CLAIMS, DAMAGES, FINES, EXPENSES, LIABILITIES OR
CAUSES OF ACTION OF WHATEVER KIND RESULTING FROM BANK'S OWN NEGLIGENCE except to
the extent (but only to the extent) caused by Bank's gross negligence or willful
misconduct.

4.Defaults, Enforcement and Application of Proceeds.

4.1Upon the occurrence of any of the following events (each an "Event of
Default"), Debtor shall be in Default under this Agreement:

(a)Any failure to pay the Indebtedness or any other indebtedness when due, or
such portion of it as may be due, by acceleration or otherwise where the
principal amount of such indebtedness is greater than $200,000; or

(b)Any failure or neglect to comply with, or breach of or Default under, any
term of this Agreement, or any other agreement or commitment between Borrower,
Debtor, or any guarantor of any of the Indebtedness ("Guarantor") and Bank
subject to applicable cure periods which may be contained therein; or

(c)Any warranty, representation, financial statement, or other information made,
given or furnished to Bank by or on behalf of Borrower, Debtor, or any Guarantor
shall be, or shall prove to have been, false or materially misleading when made,
given, or furnished; or

(d)Any loss, theft, substantial damage or destruction to or of any Collateral in
excess of $1,000,000 in the aggregate, or the issuance or filing of any
attachment, levy, garnishment or the commencement of any proceeding in
connection with any Collateral or of any other judicial process of, upon or in
respect of Borrower, Debtor, any Guarantor, or any Collateral, where the amount
so involved is in excess of $1,000,000; or

(e)Sale or other disposition by Borrower, Debtor, or any Guarantor of any
substantial portion of its assets or property or voluntary suspension of the
transaction of business by Borrower, Debtor, or any Guarantor, or death,
dissolution, termination of existence, merger, consolidation, insolvency,
business failure, or assignment for the benefit of creditors of or by Borrower,
Debtor, or any Guarantor; or commencement of any proceedings under any state or
federal bankruptcy or insolvency laws or laws for the relief of debtors by or
against Borrower, Debtor, or any Guarantor; or the appointment of a receiver,
trustee, court appointee, sequestrator or otherwise, for all or any part of the
property of Borrower, Debtor, or any Guarantor; or

(f)An event of Default shall occur under any instrument, agreement or other
document evidencing, securing or otherwise relating to any of the indebtedness.



4.2Upon the occurrence of any Event of Default, Bank may at its discretion and
without prior notice to Debtor declare any or all of the indebtedness to be
immediately due and payable, and shall have and may exercise any one or more of
the following rights and remedies:

(a)Exercise all the rights and remedies upon Default, in foreclosure and
otherwise, available to secured parties under the provisions of the Uniform
Commercial Code and other applicable law;

(b)Institute legal proceedings to foreclose upon the lien and security interest
granted by this Agreement, to recover judgment for all amounts then due and
owing as Indebtedness, and to collect the same out of any Collateral or the
proceeds of any sale of it;

6

--------------------------------------------------------------------------------

(c)Institute legal proceedings for the sale, under the judgment or decree of any
court of competent jurisdiction, of any or all Collateral; and/or

(d)Personally or by agents, attorneys, or appointment of a receiver, enter upon
any premises where Collateral may then be located, and take possession of all or
any of it and/or render it unusable; and without being responsible for loss or
damage to such Collateral, hold, operate, sell, lease, or dispose of all or any
Collateral at one or more public or private sates, leasings or other
dispositions, at places and ti on terms and conditions as Bank may deem fit,
without any previous demand or advertisement; and except as provided in this
Agreement, all notice of sale, lease or other disposition, and advertisement,
and other notice or demand, any right or equity of redemption, and any
obligation of a prospective purchaser or lessee to inquire as to the power and
authority of Bank to sell, lease, or otherwise dispose of the Collateral or as
to the application by Bank of the proceeds of sale or otherwise, which would
otherwise be required by, or available to Debtor under, applicable law are
expressly waived by Debtor to the fullest extent permitted.

At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Bank
or a public officer under order of a court to have present physical or
constructive possession of Collateral to be sold. The recitals contained in any
conveyances and receipts made and given by Bank or the public officer to any
purchaser at any sale made pursuant to this Agreement shalt, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Bank shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any Collateral under this Agreement shall
be a perpetual bar against Debtor with respect to that Collateral. At any sale
or other disposition of the Collateral pursuant to this Section 4.2, Bank
disclaims all warranties which would otherwise be given under the Uniform
Commercial Code, including without limit a disclaimer of any warranty relating
to title, possession, quiet enjoyment or the like, and Bank may communicate
these disclaimers to a purchaser at such disposition. This disclaimer of
warranties will not render the sale commercially unreasonable.

4.3Upon the occurrence and during the continuance of an Event of Default, Debtor
shall at the request of Bank, notify the account debtors or obligors of Bank's
security interest in the Collateral and direct payment of it to Bank. Bank may,
itself, upon the occurrence of any Event of Default so notify and direct any
account debtor or obligor. At the request of Bank, whether or not an Event of
Default shall have occurred, Debtor shall immediately take such actions as the
Bank shall reasonably request to establish exclusive control (as defined in the
Uniform Commercial Code) by Bank over any Collateral which is of such a nature
that perfection of a security interest may be accomplished by control.

4.4The proceeds of any sale or other disposition of Collateral authorized by
this Agreement shall be applied by Bank first upon all expenses authorized by
the Uniform Commercial Code and all reasonable attorney fees and legal expenses
incurred by Bank; the balance of the proceeds of the sale or other disposition
shall be applied in the payment of the Indebtedness, first to interest, then to
principal, then to remaining Indebtedness and the surplus, if any, shall be paid
over to Debtor or to such other person(s) as may be entitled to it under
applicable law. Debtor shalt remain liable for any deficiency, which it shalt
pay to Bank immediately upon

7

--------------------------------------------------------------------------------

demand. Debtor agrees that Secured Party shalt be under no obligation to accept
any noncash proceeds in connection with any sale or disposition of Collateral
unless failure to do so would be commercially unreasonable. If Secured Party
agrees in its sole discretion to accept noncash proceeds (unless the failure to
do so would be commercially unreasonable), Secured Party may ascribe any
commercially reasonable value to such proceeds. Without limiting the foregoing,
Secured Party may apply any reasonable discount factor in determining the
present value of proceeds to be received in the future or may elect to apply
proceeds to be received in the future only as and when such proceeds are
actually received in cash by Secured Party.

4.5Nothing in this Agreement is intended, nor shall it be construed, to preclude
Bank from pursuing any other remedy provided by law for the collection of the
Indebtedness or for the recovery of any other sum to which Bank may be entitled
for the breach of this Agreement by Debtor. Nothing in this Agreement shalt
reduce or release in any way any rights or security interests of Bank contained
in any existing agreement between Borrower, Debtor, or any Guarantor and Bank.

4.6No waiver of Default or consent to any act by Debtor shalt be effective
unless in writing and signed by an authorized officer of Bank. No waiver of any
Default or forbearance on the part of Bank in enforcing any of its rights under
this Agreement shall operate as a waiver of any other Default or of the same
Default on a future occasion or of any rights.

4.7Debtor (a) irrevocably appoints Bank or any agent of Bank (which appointment
is coupled with an interest) the true and lawful attorney of Debtor (with full
power of substitution) in the name, place and stead of, and at the expense of,
Debtor and (b) authorizes Bank or any agent of Bank, in its own name, at
Debtor's expense, to do any of the following, as Bank, in its sole discretion,
deems appropriate upon the occurrence and during the continuance of an Event of
Default:

(i)to demand, receive, sue for, and give receipts or acquittances for any moneys
due or to become due on any Collateral and to endorse any item representing any
payment on or proceeds of the Collateral;

(ii)to execute and file in the name of and on behalf of Debtor all financing
statements or other filings deemed necessary or desirable by Bank to evidence,
perfect, or continue the security interests granted in this Agreement; and

(iii)to do and perform any act on behalf of Debtor permitted or required under
this Agreement.



4.8Upon the occurrence of an Event of Default, Debtor also agrees, upon request
of Bank, to assemble the Collateral and make it available to Bank at any place
designated by Bank which is reasonably convenient to Bank and Debtor.

4.9The following shall be the basis for any finder of fact's determination of
the value of any Collateral which is the subject matter of a disposition giving
rise to a calculation of any surplus or deficiency under Sect ion 9.615(f) of
the Uniform Commercial Code (as in effect on or after July 1, 2001): (a) The
Collateral which is the subject matter of the disposition shall be valued in an
"as is" condition as of the date of the disposition, without any assumption or
expectation that such Collateral wilt be repaired or improved in any manner;
(b) the valuation shall be based upon an assumption that the transferee of such
Collateral desires a resale of the Collateral for cash promptly (but no later
than 30 days) following the disposition; (c) all reasonable closing costs
customarily borne by the setter in commercial sates transactions relating to
property similar to such Collateral shalt be deducted including, without
limitation, brokerage commissions, tax prorations, attorney's fees, whether
inside or outside counsel is used, and marketing costs; (d) the value of the
Collateral which is the subject matter of the

8

--------------------------------------------------------------------------------

disposition shall be further discounted to account for any estimated holding
costs associated with maintaining such Collateral pending sale (to the extent
not accounted for in (c) above), and other maintenance, operational and
ownership expenses; and (e) any expert opinion testimony given or considered in
connection with a determination of the value of such Collateral must be given by
persons having at least 5 years experience in appraising property similar to the
Collateral and who have conducted and prepared a complete written appraisal of
such Collateral taking into consideration the factors set forth above. The
"value" of any such Collateral shalt be a factor in determining the amount of
proceeds which would have been realized in a disposition to a transferee other
than a secured party, a person related to a secured party or a secondary obligor
under Section 9.615(f) of the Uniform Commercial Code.

5.Miscellaneous.

5.1Until Bank is advised in writing by Debtor to the contrary, all notices,
requests and demands required under this Agreement or by law shalt be given to,
or made upon, Debtor at the first address indicated in Section 5.15 below.

5.2Debtor will give Bank not less than 90 days prior written notice of all
contemplated changes in Debtor's name, location, chief executive office,
principal place of business, and/or location of any substantial portion of the
Collateral, but the giving of this notice shall not cure any Event of Default
caused by this change.

5.3Bank assumes no duty of performance or other responsibility under any
contracts contained within the Collateral.

5.4Subject to the Bank's full compliance with its obligations described in that
certain letter agreement between Bank and the undersigned dated as of August 29,
2002 (the "Confidentiality Agreement"), Bank has the right to sell, assign,
transfer, negotiate or grant participations or any interest in, any or all of
the Indebtedness and any related obligations, including without limit this
Agreement. In connection with the above, but without limiting its ability to
make other disclosures to the full extent allowable, Bank may disclose all
documents and information which Bank now or later has relating to Debtor, the
Indebtedness or this Agreement, however obtained. Debtor further agrees that
subject to the Bank's full compliance with its obligations described in the
Confidentiality Agreement, Bank may provide information relating to this
Agreement or relating to Debtor to the Bank's parent, affiliates, subsidiaries,
and service providers.

5.5In addition to Bank's other rights, any indebtedness owing from Bank to
Debtor can be set off and applied by Bank on any Indebtedness at any time(s)
either before or after maturity or demand without notice to anyone. Any such
action shall not constitute acceptance of collateral in discharge of any portion
of the Indebtedness.

5.6Debtor waives any right to require the Bank to: (a) proceed against any
person or property; (b) give notice of the terms, time and place of any public
or private sale of personal property security held from Borrower or any other
person, or otherwise comply with the provisions of Section 9.504 of the Uniform
Commercial Code in effect prior to July 1, 2001 or its successor provisions
thereafter; or (c) pursue any other remedy in the Bank's power. Debtor waives
notice of acceptance of this Agreement and presentment, demand, protest, notice
of protest, dishonor, notice of dishonor, notice of Default, notice of intent to
accelerate or demand payment of any Indebtedness, any and all other notices to
which the undersigned might otherwise be entitled, and diligence in collecting
any indebtedness, and agree(s) that the Bank may, once or any number of times,
modify the terms of any indebtedness, compromise, extend, increase, accelerate,
renew or forbear to enforce payment of any or all Indebtedness, or permit
Borrower to incur additional Indebtedness, all without notice to Debtor and
without

9

--------------------------------------------------------------------------------

affecting in any manner the unconditional obligation of Debtor under this
Agreement. Debtor unconditionally and irrevocably waives each and every defense
and setoff of any nature which, under principles of guaranty or otherwise, would
operate to impair or diminish in any way the obligation of Debtor under this
Agreement, and acknowledges that such waiver is by this reference incorporated
into each security agreement, collateral assignment, pledge and/or other
document from Debtor now or later securing the Indebtedness, and acknowledges
that as of the date of this Agreement no such defense or setoff exists.

5.7Debtor waives any and all rights (whether by subrogation, indemnity,
reimbursement, or otherwise) to recover from Borrower any amounts paid or the
value of any Collateral given by Debtor pursuant to this Agreement until such
time as all of the Indebtedness has been fully paid.

5.8In the event that applicable law shalt obligate Bank to give prior notice to
Debtor of any action to be taken under this Agreement, Debtor agrees that a
written notice given to Debtor at least ten days before the date of the act
shalt be reasonable notice of the act and, specifically, reasonable notification
of the time and place of any public sale or of the time after which any private
sale, lease, or other disposition is to be made, unless a shorter notice period
is reasonable under the circumstances. A notice shall be deemed to be given
under this Agreement when delivered to Debtor or when placed in an envelope
addressed to Debtor at the address for notice specified in Section 5.15 and
deposited, with postage prepaid, in a post office or official depository under
the exclusive care and custody of the United States Postal Service or delivered
to an overnight courier. The mailing shalt be by overnight courier, certified,
or first class mail.

5.9Notwithstanding any prior revocation, termination, surrender, or discharge of
this Agreement in whole or in part, the effectiveness of this Agreement shalt
automatically continue or be reinstated in the event that any payment received
or credit given by Bank in respect of the Indebtedness is returned, disgorged,
or rescinded under any applicable law, including, without limitation, bankruptcy
or insolvency laws, in which case this Agreement, shalt be enforceable against
Debtor as if the returned, disgorged, or rescinded payment or credit had not
been received or given by Bank, and whether or not Bank relied upon this payment
or credit or changed its position as a consequence of it. In the event of
continuation or reinstatement of this Agreement, Debtor agrees upon demand by
Bank to execute and deliver to Bank those documents which Bank reasonably
determines are appropriate to further evidence (in the public records or
otherwise) this continuation or reinstatement, although the failure of Debtor to
do so shalt not affect in any way the reinstatement or continuation.

5.10This Agreement and all the rights and remedies of Bank under this Agreement
shalt inure to the benefit of Bank's successors and assigns and to any other
holder who derives from Bank title to or an interest in the Indebtedness or any
portion of it, and shalt bind Debtor and the heirs, legal representatives,
successors, and assigns of Debtor. Nothing in this Section 5.10 is deemed a
consent by Bank to any assignment by Debtor.

5.11If there is more than one Debtor, all undertakings, warranties and covenants
made by Debtor and at[rights, powers and authorities given to or conferred upon
Bank are made or given jointly and severally.

5.12Except as otherwise provided in this Agreement, all terms in this Agreement
have the meanings assigned to them in Division 9 (or, absent definition in
Division 9, in any other Division) of the Uniform Commercial Code, as those
meanings may be amended, revised or replaced from time to time. "Uniform
Commercial Code', means the California Uniform Commercial Code, as amended.

10

--------------------------------------------------------------------------------

5.13No single or partial exercise, or delay in the exercise, of any right or
power under this Agreement, shalt preclude other or further exercise of the
rights and powers under this Agreement. The unenforceability of any provision of
this Agreement shalt not affect the enforceability of the remainder of this
Agreement. This Agreement constitutes the entire agreement of Debtor and Bank
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shalt be effective unless the same shalt be in
writing and signed by Debtor and an authorized officer of Bank. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPALS.

5.14To the extent that any of the Indebtedness is payable upon demand, nothing
contained in this Agreement shalt modify the terms and conditions of that
Indebtedness nor shalt anything contained in this Agreement prevent Bank from
making demand, without notice and with or without reason, for immediate payment
of any or all of that Indebtedness at any time(s), whether or not an Event of
Default has occurred.

5.15Debtor represents and warrants that Debtor's exact name is the name set
forth in this Agreement. Debtor further represents and warrants the following
and agrees that Debtor is, and at all times shalt be, located in the following
place (unless Borrower has given Bank sixty (60) days written notice to the
contrary):

Debtor is a registered organization which is organized under the laws of one of
the states comprising the United States (e.g. corporation, limited partnership,
registered limited liability partnership or limited liability company), and
Debtor is located in the state of California at he following address: 10165
McKellar Court, San Francisco, California, 92121.

If Collateral is located at other than the address specified above, such
Collateral is located and shalt be maintained at


 
 
See Attached List

--------------------------------------------------------------------------------

STREET ADDRESS          

--------------------------------------------------------------------------------

CITY                                         
       STATE                        ZIP CODE            COUNTY

Collateral shalt be maintained only at the locations identified in this
Section 5.15.

5.16A carbon, photographic or other reproduction of this Agreement shalt be
sufficient as a financing statement under the Uniform Commercial Code and may be
filed by Bank in any filing office.

5.17This Agreement shalt be terminated only by the filing of a termination
statement in accordance with the applicable provisions of the Uniform Commercial
Code, but the obligations contained in Section 2.13 of this Agreement shalt
survive termination.

5.18Debtor agrees to reimburse the Bank upon demand for any and all costs and
expenses (including, without limit, court costs, legal expenses and reasonable
attorneys, fees, whether inside or outside counsel is used, whether or not suit
is instituted and, if suit is instituted, whether at the trial court level,
appellate level " in a bankruptcy, probate or administrative proceeding or
otherwise) incurred in enforcing or attempting to enforce this Agreement or in
exercising or attempting to exercise any right or remedy under this Agreement or
incurred in any other matter or proceeding relating to this Security Agreement.

11

--------------------------------------------------------------------------------



6.DEBTOR AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

7.Special Provisions Applicable to this Agreement. (*None, if left blank)


    DEBTOR:   QUIDEL CORPORATION

--------------------------------------------------------------------------------

DEBTOR NAME TYPED/PRINTED               By:   /s/  PAUL E. LANDERS      

--------------------------------------------------------------------------------

SIGNATURE OF     Its:   Vice President, Chief Financial Officer

--------------------------------------------------------------------------------

TITLE (If applicable)

Borrower(s):    

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

LOGO [g49060.jpg]

    Comerica Bank-California

--------------------------------------------------------------------------------

    NAME OF OFFICE
 
 
333 West Santa Clara Street, San Jose, CA 95113

--------------------------------------------------------------------------------

    ADDRESS

        This ENVIRONMENTAL RIDER (this "Rider") dated this 29th day of August,
2002 is hereby made a part of and incorporated into that certain Security
Agreement (the "Agreement") dated August 29, 2002 between Comerica
Bank-California a California corporation ("Lender") and Quidel Corporation
("Borrower").

        1.    Borrower hereby represents, warrants and covenants that none of
the collateral or real property occupied and/or owned by Borrower has ever been
used by Borrower or any other previous owner and/or operator in connection with
the disposal of or to refine, generate, manufacture, produce, store, handle,
treat, transfer, release, process or transport any hazardous waste, as defined
in 42 U.S.C. 9601 (14) ("Hazardous Substance") other than in the ordinary course
of Borrower business, and Borrower will not at any time use the collateral or
such real property for the disposal of, refining of, generating, manufacturing,
producing, storing, handling, treating, transferring, releasing, processing, or
transporting any such Hazardous Waste and/or Hazardous Substances other than in
the ordinary course of Borrower business.

        2.    None of the collateral or real property used and/or occupied by
Borrower has been designated, listed or identified in any manner by the United
States Environmental Protection Agency (the "EPA") or under and pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, set forth at 42 U.S.C. 9601 et seq. ("CERCLA") or the Resource
Conservation and Recovery Act of 1965, as amended, set forth at 42 U.S.C. 9601
et seq. ("RCRA") or any other environmental protection statute as a Hazardous
Waste or Hazardous Substance disposal or removal site, superfund or cleanup site
or candidate for removal of closure pursuant to RCRA, CERCLA or any other
environmental protection statute.

        3.    Except as disclosed in Borrower's Securities Exchange Commission
filing Borrower has not received a summons, citation, notice, directive, letter
or other communication, written or oral, from the EPA or any other federal or
state governmental agency or instrumentality, authorized pursuant to an
environmental protection statute, concerning any intentional or unintentional
action or omission by Borrower resulting in the releasing, spilling, leaking,
pumping, pouring, emitting, emptying, dumping or otherwise disposing of
Hazardous Waste or Hazardous Substance into the environment resulting in damage
thereto or to the fish, shellfish, wildlife, biota or other natural resources.

        4.    Borrower shall not cause or permit to exist, as a result of an
intentional or unintentional action or omission on its part, or on the part of
any third party, on property owned and/or occupied by Borrower, any disposal,
releasing, spilling, leaking, pumping, omitting, pouring, emptying or dumping of
a Hazardous Waste or Hazardous Substance into the environment where damage may
result to the environment, fish, shellfish, wildlife, biota or other natural
resources unless such disposal, release, spill, leak, pumping, emission,
pouring, emptying or dumping is pursuant to and in compliance with the
conditions of a permit issued by the appropriate federal or state governmental
authority.

        5.    Borrower shall furnish to Lender:

        (a)  Promptly and in any event within thirty (30) days after receipt
thereof, a copy of any notice, summons, citation, directive, letter or other
communications from the EPA or any other governmental agency or instrumentality
concerning any intentional or unintentional action or omission on Borrower's
part in connection with the handling, transporting, transferring, disposal or in
the releasing, spilling, leaking, pumping, pouring, emitting, emptying or-
dumping of Hazardous Waste or Hazardous Substances into the environment
resulting in damage to the environment, fish, shellfish, wildlife, biota and any
other natural resource;

--------------------------------------------------------------------------------

        (b)  Promptly and in any event within thirty (30) days after the receipt
thereof, a copy of any notice of or other communication concerning the filing of
a lien upon, against or in connection with Borrower, the collateral or
Borrower's real property by the EPA or any other governmental agency or
instrumentality authorized to file such a lien pursuant to an environmental
protection statute in connection with a fund to pay for damages and/or cleanup
and/or removal costs arising from the intentional or unintentional action or
omission of Borrower resulting from the disposal or in the releasing, spilling,
leaking, pumping, pouring, emitting, emptying or dumping of Hazardous Waste or
Hazardous Substances into the environment;

        (c)  Promptly and in any event within thirty (30) days after the receipt
thereof, a copy of any notice, directive, letter or other communication from the
EPA or any other governmental agency or instrumentality acting under the
authority of an environmental protection statute indicating that all or any
portion of the Borrower's property or assets have been listed and/or borrowers
deemed by such agency to be the owner and operator of the facility that has
failed to furnish to the EPA or other authorized governmental agency or
instrumentality, all the information required by the RCRA, CERCLA or other
applicable environmental protection statutes;

        (d)  Promptly and in no event more than thirty (30) days after the
filing thereof with the EPA or other governmental agency or instrumentality
authorized as such pursuant to an environmental protection statute, copies of
any and all information reports filed with such agency or instrumentality in
connection with Borrower's compliance with RCRA, CERCLA or other applicable
environmental protection statutes.

        6.    Any one or more of the following events which occur with respect
to Borrower shall constitute an event of default:

        (a)  The material breach by Borrower of any covenant or condition,
representation or warranty contained in this Rider;

        (b)  The failure by Borrower to comply with each, every and all of the
requirements of RCRA, CERCLA or any other applicable environmental protection
statutes on the real property and/or on owned by borrower;

        (c)  The receipt by Borrower of a notice from the EPA or any other
governmental agency or instrumentality acting under the authority of any
environmental protection statute, indicating that a lien has been filed against
any of the collateral valued in excess of $1,000,000 (one million dollars), or
any of Borrower's other property by the EPA or any other governmental agency or
instrumentality in connection with a fund as a result of damage arising from an
intentional or unintentional action or omission by Borrower resulting from the
disposal, releasing, spilling, leaking, pumping, pouring, emitting, emptying or
dumping of Hazardous Substances or Hazardous Waste into the environment; and

        (d)  Any other event or condition exists which might, in the reasonable
opinion of Lender, under any material applicable environmental protection
statutes, have a material adverse effect on the financial or operational
condition of Borrower or the value of all or any material part of the collateral
or other property of Borrower.

--------------------------------------------------------------------------------




        In witness whereof, the Borrower has agreed as of the date first set
forth above.

Quidel Corporation

--------------------------------------------------------------------------------

        (BORROWER PLEDGOR)        
By:
 
/s/  PAUL E. LANDERS      
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Its:
 
Vice President & C.F.O.
 
Its:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Its:
 
 
 
Its:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.24



Security Agreement
